Exhibit LEASE THIS LEASE AGREEMENT, made this 1st day of September, 2009 between ENTERPRISE DEVELOPMENT CENTER, at the New Jersey Institute of Technology, having an office at 211 Warren Street, Newark, New Jersey, 07103 (hereinafter referred to as the "Landlord"), and BioNeutral Group, Inc a Nevada corporation having an office at 211 Warren Street, Newark, NJ 07103, hereinafter referred to as the "Tenant"). WITNESSETH: 1.DEMISED PREMISES; RESERVATION OF SPACE; TERM 1.1 In consideration of the rents, mutual covenants and agreements hereinafter set forth, Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, for a term of twelve months ["Term" (as the same may be adjusted by Article 1.4)] to commence on the Commencement Date hereinafter defined, the Demised Premises described in Article 1.2, situated in that certain building located at 211 Warren Street, Newark, New Jersey 07103 ("Building"). 1. 2 Such premises (Lab#515) and (office #416)have an approximate gross rentable areas of 590 and 519 square feet and are located on the fifth and fourth floors of the Building. The aforementioned premises, all fixtures and equipment now and hereafter attached thereto are hereinafter referred to as the "Demised Premises". 1.3 The Term of this Lease shall commence on the first to occur of the following events, which shall hereinafter be called the "Commencement Date" (1) the date when Tenant or anyone claiming through or under Tenant first occupies the Leased Premises, or (2) the 1st day of September, 2009. 1.4 The Term of this Lease shall end ("Expiration Date") unless sooner terminated pursuant hereto or by law, on the last day of the twelfth (12th) month following the Commencement Date. 1 1.5 If delivery of possession of the Demised Premises shall be delayed beyond the Commencement Date of this Lease for any cause whatsoever, Landlord shall not be liable to Tenant for any damages resulting from such delay and Tenant's obligation to pay rent shall be suspended and abated until possession of the Demised Premises is delivered. In the event of such a delay, it is understood and agreed that the Commencement date shall also he postponed until delivery of possession and that the Expiration Date shall be correspondingly extended. 1.6 Promptly upon the determination by Landlord of the revised Commencement Date and the revised Expiration Date, Landlord shall send written notice to Tenant of such revised dates and the parties shall be bound by said dates. 1.7 Tenant's initial occupancy of the Demised Premises shall be deemed an acknowledgment by Tenantthat the Demised Premises are then in good and tenantable condition. 1.8 The Demised Premises include the right, in common with, other tenants of the Building, to use the common entranceways, lobby, corridors, lavatories, stairways, elevators, lunchroom, and conference rooms, without additional charge or rent. 2.RENTS 2.1Tenant covenants and agrees to pay to Landlord, at its designated payment center at P.O. Box 18110, Newark, NJ 07191-8110, through-out the full term of this Lease, but subject to adjustments as hereinafter provided, an annual guaranteed basic rent ("Basic Rent") in the amount of Thirty-Four Thousand, Eight and 50/100 ( $34,008.50) DOLLARS, payable in equal monthly installments, of Two Thousand, Eight Hundred, Thirty-four and 04/100 ($2,834.04) DOLLARS. Annual Year V Year VI Lab# 515 $21,033,50($35.65) $21,033.50($35.65) Office #416 $12,975($25.00) $12,975($25.00) Total $34,008.50 $34,008.50 Monthly Lab #5I5 $1,752.79 $1,752.79 Office#416 $1,081.25 $1,081.25 Total Mthly $2,834.04 $2,834.04 2 2.2 The rent installment for the first month of the term hereofshall be paid not later than the Commencement Date. Eachinstallment of rent shall be paid, in advance, on the first of each calendar month thereafter. The aforementioned rent includes an apportionment for the common area attributable to the Demised Premises. (a)If the Commencement Date or the Expiration Date occurs other than on the first day of a calendar month, the Rent for any partial month within the Term shall be prorated. (b)All payments of Rent, Additional Costs and other payments to Landlord required hereunder shall be made without demand, deduction or offset, in lawful money of the United States of America, (payable to New Jersey Institute of Technology /
